Case 1:19-cv-04821-EK-PK Document 17 Filed 11/25/20 Page 1 of 2 PageID #: 51



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

UNITED STATES OF AMERICA,

                        Plaintiff,                  MEMORANDUM & ORDER
                                                    19-CV-4821(EK)(PK)
                -against-

CHARLES GRIFFIN,

                        Defendant.

------------------------------------x

ERIC KOMITEE, United States District Judge:

           The United States of America brought this action

against Charles Griffin to obtain a judgment for certain unpaid

federal tax liabilities pursuant to 26 U.S.C. § 7402(a).            The

Defendant failed to appear or otherwise defend against this

action.    At the Plaintiff’s request, the Clerk of the Court

entered a Certificate of Default on December 17, 2019.           ECF No.

9.   On December 18, 2019, the Plaintiff moved for default

judgment, ECF No. 10, and the Court referred that motion to

Magistrate Judge Peggy Kuo for a Report and Recommendation

(R&R).    See Minute Entry dated Feb. 10, 2020.

           On September 15, 2020, Judge Kuo issued an R&R

recommending that the Court grant Plaintiff’s motion for default

judgment and award damages of $2,468,907.22, plus interest.            ECF

No. 16.    Neither party has filed an objection to the R&R and the

time to do so has expired.      28 U.S.C. § 636(b)(1); Fed. R. Civ.
Case 1:19-cv-04821-EK-PK Document 17 Filed 11/25/20 Page 2 of 2 PageID #: 52



P. 72(b).    Accordingly, the Court reviews the R&R for clear

error on the face of the record.       See Advisory Comm. Notes to

Fed. R. Civ. P. 72(b); accord Gesualdi v. Mack Excavation &

Trailer Serv., Inc., No. 09-CV-2502, 2010 WL 985294, at *1

(E.D.N.Y. Mar. 15, 2010).      Having reviewed the record, the Court

finds no clear error.     Accordingly, the Court adopts the R&R in

its entirety pursuant to 28 U.S.C. § 636(b)(1).

            Therefore, the Court grants the Plaintiff’s motion for

default judgment and awards damages as set forth in the R&R:

Plaintiff shall recover damages from the Defendant in the total

amount of $2,468,907.22, plus interest accruing from December

19, 2019 until the date the judgment is paid in full, at the

rate set forth in 26 U.S.C. § 6621, compounded daily pursuant to

26 U.S.C. § 6622.    The Clerk of Court is respectfully directed

to enter judgment and close this case.




     SO ORDERED.

                                   /s Eric Komitee___________________
                                   ERIC KOMITEE
                                   United States District Judge


Dated:      November 25, 2020
            Brooklyn, New York
